Mr. Justice Jones
dissenting. I am compelled to dissent in this case. In the first place, I do not think it competent for the Circuit Judge in mandamus proceedings to determine the amount due upon the disputed account in this case, and in effect render judgment thereon and issue an order to compel its payment. All that he had power to do was to compel the special commissioners to move in the *149matter of auditing the petitioner’s claim. Assuming that it was the duty of the special commissioners to audit said claim, the exercise of that duty involved discretion, which the Circuit Judge could not control by mandamus. Conceding that the auditing of a claim of an officer for salary or fees fixed by law is merely ministerial, as held in County v. Miller, 16 S. C., 251, it can not be said that the passing upon the petitioner’s claim in this case is merely ministerial, for in passing upon this claim the commissioners would necessarily be compelled to determine whether the “conveyances, mortgages and liens” copied affected the territory embraced in the county of Dorchester, and whether the copying was done as required by the act, matters clearly involving the exercise of judgment and discretion.
In the next place, while concurring in the view of the majority of this Court as to the impropriety of allowing charges for certain items of the claim, inasmuch as the petitioner can only charge for one-half the usual fees '■'■for making and certifying such copies'1’1 in a substantial book, I am bound to think an improper construction has been placed upon the act in question as to other charges. The 16th section of the act provides for copies of “all conveyances, mortgages and liens of every kind and description now on record in their respective offices affecting or pertaining to all that territory embraced in the county of Dorches-ter. * * * That such copies of (conveyances, mortgages and liens now on record) shall be made in substantial books to be procured for that purpose, &c.” It appears very clear to me that this act does not require the commissioners to pay for any copy of any conveyance, mortgage or lien not recorded in the county of Colleton or Berkeley, and not copied by the petitioner in substantial books. This would eliminate from the account charges for mere sheet copies of the judgment roll or any part thereof, most certainly, for mere sheet copies or parts of the judgment roll not recorded or required to be recorded.